DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 5/24/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 1/19/2022 listed below have been reconsidered as indicated.
a)	Any objections and/or rejections of claims 9, 14 and 16 are rendered moot by the cancellation of the claims and are withdrawn as such.

b)	The objection to the drawings is withdrawn in view of the replacement sheets.

c)	The amendments to the specification to comply with requirements of nucleotide sequence disclosures are acknowledged.

d)	The objection to the abstract is withdrawn in view of the amendments to the abstract.

e)	The objections of claims 30 and 42 are withdrawn in view of the amendments to the claims.

f)	The rejections of claims 1-2, 8, 10, 19-21, 24, 29-30, 36, 39-40, 42 and 46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

g)	The rejections of claim(s) 1-2, 8, 10, 19-21, 39, 42 and 46 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nautiyal (US 2008/0108073 A1) are withdrawn in view of the amendments to claims requiring the method to generate a linear DNA molecule and detecting the linear DNA molecule. The term “linear DNA molecule” is interpreted in view of the instant specification as being structurally different than a circular DNA molecule (para. 63), such as that of Nautiyal.


The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Specification
The following objection has been maintained.
The use of terms, such as Nextflex® (para. 115), EpiTect® (para. 110) and Illumina® (para. 69, 72, 75), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
The following objection has been maintained.
Claim 1 is objected to because of the following informalities:  the claim lacks a colon after the preamble.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 10, 19, 20, 24, 46, 76, 78, 79 and 81 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fan (US 2007/0269801 A1).
Regarding claim 1, Fan teaches combining target nucleic acids with bisulfite to convert unmethylated cytosines in the target nucleic acids to uracil (para. 39-41).
Fan teaches contacting the converted target nucleic acids with two probes such that the 5’ terminal end of one probe may be ligated to the 3’ terminal end of the other probe. See, e.g., para. 38, 44, 46, 50; and Fig. 8.
Fan teaches detecting the linear DNA molecule generated via the ligation assay (Fig. 8).
Regarding claim 2, Fan teaches one of the probes has a unique identifier specific for the target in the form of adapter sequence 20 (para. 28; Fig. 8).
Regarding claim 8, Fan teaches repeating hybridizing and ligating probes to target nucleic acids in the context of methylation reactions (para. 197).
Regarding claim 10, Fan teaches the probes include primer binding sites 25 and 26 (para. 28; and Fig. 8).
Regarding claim 19, Fan teaches multiplexed detection of methylated target nucleic acids (para. 58), which would involve the use of at least 100 different probe pairs.
Regarding claim 20, Fan teaches the target specific portion of the probes is 50 nucleotides long (para. 110), making the target at least 40 contiguous nucleic acids.
Regarding claims 24 and 79, Fan teaches the first probe has a 5’ terminal cap in the form of label 30 and the second probe has a 3’ terminal cap in the form of nuclease inhibitor 35 (para. 28; and Fig. 8). The first probe does not have a 3’ terminal cap and the second probe does not have a 5’ terminal cap.
Regarding claim 46, Fan teaches the nucleic acids are from a cancer patient in the form of tumor samples (para. 59).
Regarding claim 76, Fan teaches quantifying or quantitating the linear DNA molecule on an array (Fig. 8; and para. 42, 43 and 59).
Regarding claim 78, Fan teaches sequencing of nucleic acids for quantitating (para. 83).
Regarding claim 81, Fan teaches the use of an exonuclease after ligation and before detection (Fig. 8; and para. 28 and 223).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 21, 39 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2007/0269801 A1) in view of Nautiyal (US 2008/0108073 A1; previously cited).
Claim 1 is anticipated by Fan. The claim is also rendered obvious as encompassing the embodiments of claim 21.
Regarding claims 1 and 21, Fan teaches combining target nucleic acids with bisulfite to convert unmethylated cytosines in the target nucleic acids to uracil (para. 39-41).
Fan teaches contacting the converted target nucleic acids with two probes such that the 5’ terminal end of one probe may be ligated to the 3’ terminal end of the other probe. See, e.g., para. 38, 44, 46, 50; and Fig. 8.
Fan teaches detecting linear DNA molecule generated via the ligation assay (Fig. 8).
Regarding claim 21, Fan further teaches the second probe has a 3’ phosphorothioate-modified nucleotide to prevent exonuclease digestion (para. 22).
Fan does not teach the elements of claims 21, 39 and 42.
	Nautiyal teaches oligonucleotides used in ligation assays for the analysis of methylation.
	Regarding claim 21, Nautiyal teaches the probes include a phosphorothioate modified nucleotide (para. 58). Nautiyal further teaches the use of phosphorothioate modified nucleotide on both ends of oligonucleotides such that they are resistant to exonucleases (para. 58).
	It would have been prima facie obvious to the ordinary artisan to have modified the probes of Fan by incorporating phosphorothioate modified nucleotides into both the 5’ and 3’ ends of the first and second probes to render them resistant to exonucleases.
	Regarding claim 39, Nautiyal teaches library construction from hybridized probes by pooling amplification products from using a common primer to amplify probes (para. 67 and 100).
	It would have been prima facie obvious to the ordinary artisan to have modified the method of Fan by incorporating the library construction of Nautiyal as it is a well-known approach to processing a sample in a uniform manner and one that streamlines a process, thereby reducing time and resources.
	Regarding claim 42, Nautiyal teaches the target nucleic acid have between 5-12 CpGs (Fig. 4; and 96).
	It would have been prima facie obvious to the ordinary artisan to modify the method of Fan for the analysis of targets having 5-12 CpGs because such targets are well-known and occur in regions such as CpG islands that are frequent targets of analysis.

Claims 1, 29 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2007/0269801 A1) in view of Shendure (WO 2016/015058 A2; previously cited).
It is noted that claim 1 is anticipated by Fan as described above. The claim is also rendered obvious as encompassing the embodiments of claims 29 and 40.
Regarding claims 1, 29 and 40, Fan teaches combining target nucleic acids with bisulfite to convert unmethylated cytosines in the target nucleic acids to uracil (para. 39-41).
Fan teaches contacting the converted target nucleic acids with two probes such that the 5’ terminal end of one probe may be ligated to the 3’ terminal end of the other probe. See, e.g., para. 38, 44, 46, 50; and Fig. 8.
Fan teaches detecting linear DNA molecule generated via the ligation assay (Fig. 8).
While Fan teaches the sample is serum or blood (para. 59), Fan does not teach or suggest the use of target nucleic acids comprising less than 1 ng of nucleic acids (claim 29) or cell free DNA (claim 40).
However, Shendure teaches elements related to the analysis of nucleic acids using ligation and amplification reactions (para. 211), which is the general framework of the methods of Fan.
Regarding claims 29 and 40, Shendure teaches the use of 0.5 ng of cell-free DNA/cfDNA in preparing barcoded libraries (para. 211).
It would have been prima facie obvious to the ordinary artisan at the time of filing the present application to have modified the method of Fan by using the cell-free DNA of Shendure. One would have been motivated to use the cell-free DNA of Shendure as Shendure teaches that cell-free DNA may be used as a non-invasive source of DNA (para. 129). The modification has a reasonable expectation of success as Shendure teaches a source of DNA used in an analysis process that is analogous to that of Fan.

Claims 1, 30 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2007/0269801 A1) in view of Hansen (US 2015/0299809 A1; previously cited).
It is noted that claim 1 is anticipated by Fan as described above. The claim is also rendered obvious as encompassing the embodiments of claims 30 and 36.
Regarding claims 1, 30 and 36, Fan teaches combining target nucleic acids with bisulfite to convert unmethylated cytosines in the target nucleic acids to uracil (para. 39-41).
Fan teaches contacting the converted target nucleic acids with two probes such that the 5’ terminal end of one probe may be ligated to the 3’ terminal end of the other probe. See, e.g., para. 38, 44, 46, 50; and Fig. 8.
Fan teaches detecting linear DNA molecule generated via the ligation assay (Fig. 8).
While Fan teaches the use of a control in the form of calibration standards (para. 42, 43, 83-85 and 318), Fan does not teach or suggest the elements of claims 30 and 36.
However, Hansen teaches that the use of control nucleic acids that are treated in the same manner as samples in order to control for biased detection. The control nucleic acids are commercially available and added in known amounts. See para. 239.
It would have been prima facie obvious to the ordinary artisan at the time of filing the present application to have modified the method of Fan by incorporating the use of control nucleic acids, such as those taught by Hansen. One would have been motivated to make the modification because the use of control nucleic acids is well-known as demonstrated by Hansen and can control for biases in the assay by running the control nucleic acids through the assay in the same manner as the sample nucleic acids. The modification has a reasonable expectation of success as Hansen demonstrates the use of control nucleic acids as part of an assay is within the skill of the ordinary artisan.

Claims 1, 77 and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2007/0269801 A1).
It is noted that claim 1 is anticipated by Fan as described above. The claim is also rendered obvious as encompassing the embodiments of claims 77 and 80.
Regarding claims 1, 77 and 80, Fan teaches combining target nucleic acids with bisulfite to convert unmethylated cytosines in the target nucleic acids to uracil (para. 39-41).
Fan teaches contacting the converted target nucleic acids with two probes such that the 5’ terminal end of one probe may be ligated to the 3’ terminal end of the other probe. See, e.g., para. 38, 44, 46, 50; and Fig. 8.
Fan teaches detecting linear DNA molecule generated via the ligation assay (Fig. 8).
Regarding claim 77, Fan teaches the use of methylation-specific PCR for quantitating the amount of target methylated and unmethylated (para. 79).
Because the linear nucleic acids represent bisulfite treated nucleic acids, it would have been prima facie obvious that the linear nucleic acids may be quantitated using methylation-specific PCR.
Regarding claim 80, Fan teaches the probes are complementary to the C or the U (para. 184). Because methylation of interest occurs at the CpG dinucleotide, it would have been obvious that one probe would terminate in a nucleotide complementary to U and the other probe would begin with a nucleotide complementary to G in bisulfite treated nucleic acids if the CpG site is not methylated.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634